        I'-


AO 245B (Rev. 09/19)
                          Case 2:20-cr-00098-JTR Document 11 Filed 02/26/21 Page 1 of 4
                        Judgment in a Criminal Case
                                                                                                                    FnlED
                                                                                                                 U.S. DISTRICT COURT
                                                                                                             EASTERN DISTRICT ARKANSAS
                        Sheet I
                                                                                                                    FEB 2 6 2021
                                           UNITED STATES DISTRICT CO�l: 3 w. r:';cc ...""'.....
                                                           Eastern District of Arkansas                   Sy· ---�.Li��� n::c.....::.._
                                                                                                                                        ;.. __J   ;:!...=.Rt<.
                                                                          )
              UNITED STATES OF AMERICA
                                                                          )
                                                                                  JUDGMENT IN A CRIMINAL CASE
                         v.                                               )
                         Jonathon Leggion                                 )
                                                                                  Case Number: 2:20-CR-098 JTR
                                                                          )
                                                                          )       USM Number: 04940-095
                                                                          )
                                                                          )        Blake Byrd
                                                                          )       Defendant's Attorney
THE DEFENDANT:
� pleaded guilty to count(s)           1 Misdemeanor Information a Class A Misdemeanor
D pleaded nolo contendere to count(s)
  which was accepted by the court.
Dwas found guilty on count(s)
 after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                        Offense Ended
18 U.S.C. 1791(a)(2)               Possession of a prohibited object by a prison inmate                     4/8/2020                1




       The defendant is sentenced as provided in pages 2 through         __4__ of this judgment. The sentence is imposed pursuant to
the Sentencing Refonn Act of 1984.
D The defendant has been found not guilty on count(s)
□ Count(s)        2-3                                   D is      Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any chan_ge of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenwmt must notify the court and United States attorney of material cl:ianges in economic circumstances.

                                                                                                           2/10/2021
                                                                         Date of Imposition of Judgment



                                                                         Signature of Judge



                                                                                          J. Thomas Ray, U.S. Magistrate Judge
                                                                         Name and Title of Judge


                                                                                                           2/26/2021
                                                                         Date
                          Case 2:20-cr-00098-JTR Document 11 Filed 02/26/21 Page 2 of 4
AO 2458 (Rev. 09/19) Judgment in Criminal Case
                     Sheet 2 - Imprisonment
                                                                                                  Judgment- Page -=2- of    4
 DEFENDANT: Jonathon Leggion
 CASE NUMBER: 2:20-CR-098 JTR

                                                         IMPRISONMENT
           The defendant is herebycommitted to the custodyof the Federal Bureau of Prisons to be imprisoned for a
 total term of:
 7 months to run consecutive to the sentence being served. Upon completion there will not be a period of supervised release
 imposed.




      0 The court makes the following recommendations to the Bureau of Prisons:




      liZI The defendant is remanded to the custodyof the United States Marshal.

      0 The defendant shall surrender to the United States Marshal for this district:
           D at      _________ D a.m.                       D p.m.       on
           0 as notified bythe United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated bythe Bureau of Prisons:
           0 before 2 p.m. on
           0 as notified bythe United States Marshal.
           D as notified bythe Probation or Pretrial Services Office.


                                                                RETURN
 I have executed this judgment as follows:




           Defendant delivered on                                                       to
 at _______________ , with a certified copyof this judgment.


                                                                                                UNITED STATES MARSHAL


                                                                        By----------------------
                                                                                             DEPUTY UNITED STATES MARSHAL
                         Case 2:20-cr-00098-JTR Document 11 Filed 02/26/21 Page 3 of 4
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                              Judgment - Page       3      of     4
 DEFENDANT: Jonathon Leggion
 CASE NUMBER: 2:20-CR-098 JTR
                                                CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule ofpayments on Sheet 6.


                       Assessment               Restitution                  Fine                      AVAA Assessment*             JVTA Assessment**
 TOTALS           $    25.00                $   0.00                     $   0.00                  $   0.00                     $   0.00


 D    The determination ofrestitution is deferred until -----. An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      Ifthe defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless s�cified otherwise in
      the priorit)' order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                   Total Loss***                     Restitution Ordered          Priority or Percentage




 TOTALS                               $                          0.00                         0.00
                                                                                    $ ----------


 D     Restitution amount ordered pursuant to plea agreement $ ----------

 D     The defendant must pay interest on restitution and a fine ofmore than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date ofthe judgment, pursuant to 18 U.S.C. § 3612(t). All ofthe payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D    the interest requirement is waived for the           D   fine      D    restitution.

       D    the interest requirement for the        D     fine       D   restitution is modified as follows:

 * Amy, Vicky and Andv Child Pomograph_y Victim Assistance Act of2018, Pub. L. No. 115-299.
 ** Justice for y ictims of Trafficking Act of2015, Pub. L. No. 114-22.
 *** Findings for the total amount of losses are required under Chapters 109A, 110, l IOA, and 113A ofTitle 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
7\0 245B (Rev. 09/19)
                           Case 2:20-cr-00098-JTR Document 11 Filed 02/26/21 Page 4 of 4
                        Judgment in a Criminal Case
                        Sheet 6- Schedule of Payments
                                                                                                         Judgment - Page     4      of
 DEFENDANT: Jonathon Leggion
 CASE NUMBER: 2:20-CR-098 JTR


                                                        SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay,payment of the total criminal monetary penalties is due as follows:

 A     �     Lump sum payment of$          25.QQ_                due immediately,balance due

             □     not later than                                    ,or
             □     in accordance with     □   C,        □   D,   □   E,or     □ F below; or
 B     □     Payment to begin immediately (may be combined with             □ c, □ D,or           D F below); or
 C     D     Payment in equal      __ _ __ _ (e.g.. weekly. monthly. quarterly) installments of $                  over a period of
                          (e.g.. months or years), to commence                 (e.g.. 30 or 60 days) after the date of this judgment; or

 D     D     Payment in equal _____ (e.g., weekly, monthly, quarterly) installments of $ ___ over a period of
                          (e.g., months or years), to commence _____ (e.g.. 30 or 60 days) after release from imprisonment to a
             term of supervision; or

 E     D     Payment during the term of supervised release will commence within _____ (e.g.. 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     D     Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise,ifthis judgment imposes imprisonment,payment ofcriminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties,except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program,are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D     Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                Joint and Several               Corresponding Payee,
       (including defendant number)                          Total Amount                   Amount                         if appropriate




 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 D     The defendant shall forfeit the defendant's interest in the following property to the United States:




 Payments shall be aJ?plied in the following order: (1) assessment,(2) restitution principal, (3) restitution interest,(4) AVAA assessment,
 (SJ fine principal,((>) fine interest,(7) community restitution,(8) NTA assessment,(9) penalties,and (10) costs, mcluding cost of
 prosecution and court costs.
